DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/16/2021 and 09/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 9, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (2016/0291543).

Regarding claim 1, Saito discloses a transparent covering (Figure 1E, 1s, laminated body) affixable to a substrate (Figures 10A and 10B; [0035] teaches applying the laminated embodiments to a display device), the transparent covering comprising: a stack of two or more lenses (5A, first substrate, and 5B, second substrate); an adhesive layer interposed between each pair of adjacent lenses from among the two or more lenses (6, adhesion layer); a first anti-reflective coating on a first outermost lens of the 

Regarding claim 3, Saito discloses the transparent covering of claim 1, wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).

Regarding claim 6, Saito discloses the transparent covering of claim 1, wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).

Regarding claim 7, Saito discloses a transparent covering (Figure 1E, 1s, laminated body) comprising: a first lens (5B, second substrate); a second lens stacked 

Regarding claim 9, Saito discloses the transparent covering of claim 7, wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).

Regarding claim 12, Saito discloses the transparent covering of claim 7, wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference coatings ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, are respectively formed of a single film).



Regarding claim 15, Saito discloses the method of claim 13, wherein the first anti-reflective coating and the second anti-reflective coating have different thicknesses ([0041] teaches 7A, first anti-reflective layer, and 7B, second anti-reflective layer, have different thicknesses).

Regarding claim 18, Saito discloses the method of claim 13, wherein the first anti-reflective coating and the second anti-reflective coating are single-layer interference 

Regarding claim 19, Saito discloses the method of claim 13, further comprising affixing a transparent covering including the two or more lenses, adhesive layer(s), first anti-reflective coating, and second anti-reflective coating to a substrate (Figures 10A and 10B; [0035] teaches applying the laminated embodiments to a display device).

Regarding claim 20, Saito discloses the method of claim 13, further comprising affixing a transparent covering including the two or more lenses, adhesive layer(s), first anti-reflective coating, and second anti-reflective coating to a surrounding wall or garment (Figures 10A, 10B, 1, volume holographic element, is applied to 530, reflection surface, which surrounds E, eye).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 4, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (2016/0291543).

Regarding claim 2, Saito discloses the transparent covering of claim 1, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is effected by adjusting the thickness and the material of the anti-reflective coatings.
Thus, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed to have adjusted the thicknesses of the first and second anti-reflective coatings to provide the first design wavelength range to be centered at around 550 nm and the second design wavelength range to be centered at around 450 nm. Doing so would allow for adequate anti-reflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 4, Saito discloses the transparent covering of claim 3, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7A, first anti-reflective layer, is formed of a single film such as magnesium fluoride).

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. Furthermore, Examiner notes [0041] teaches 7A, first anti-reflective layer, is thinner than 7B, second anti-reflective layer. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 8, Saito discloses the transparent covering of claim 7, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is effected by adjusting the thickness and the material of the anti-reflective coatings.


Regarding claim 10, Saito discloses the transparent covering of claim 9, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7A, first anti-reflective layer, is formed of a single film such as magnesium fluoride).
Saito fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 14, Saito discloses the method of claim 13, but fails to teach wherein the first design wavelength range is centered at around 550 nm and the second design wavelength range is centered at around 450 nm.
However, Examiner notes that the central wavelength range is a result effective variable, which is effected by adjusting the thickness and the material of the anti-reflective coatings.
Thus, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was filed to have adjusted the thicknesses of the first and second anti-reflective coatings to provide the first design wavelength range to be centered at around 550 nm and the second design wavelength range to be centered at around 450 nm. Doing so would allow for adequate anti-reflection to be observed at the desired wavelengths, thereby improving image quality.

Regarding claim 16, Saito discloses the method of claim 15, wherein the first anti-reflective coating comprises a film of magnesium fluoride (MgF.sub.2) ([0041] teaches 7B, second anti-reflective layer, is formed of a single film such as magnesium fluoride) and the second anti-reflective coating comprises a film of magnesium fluoride 
Saito fails to teach wherein the first anti-reflective coating has a thickness of around 100 nm and the second anti-reflective coating has a thickness of around 82 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the size of the first and second anti-reflective coatings to be 100 nm and 82 nm, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. Furthermore, Examiner notes [0041] teaches 7A, first anti-reflective layer, is thinner than 7B, second anti-reflective layer. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402. Doing so would allow for adequate antireflection to be observed at the desired wavelengths, thereby improving image quality.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (2016/0291543) in view of Miyamoto et al. (2015/0234209, of record).

Regarding claim 5, Saito discloses the transparent covering of claim 1, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saito to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Doing so would allow for adequate prevention of surface reflection, thereby improving image quality.

Regarding claim 11, Saito discloses the transparent covering of claim 7, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Saito and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saito to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Doing so would allow for adequate prevention of surface reflection, thereby improving image quality.

Regarding claim 17, Saito discloses the method of claim 13, but fails to teach wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Saito and Miyamoto are related because both teach a transparent covering.
Miyamoto discloses a transparent covering which exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm (at least Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Saito to incorporate the teachings of Miyamoto and provide wherein the transparent covering exhibits normal-incidence reflectance of under 10% for all wavelengths between 390 nm and 700 nm. Doing so would allow for adequate prevention of surface reflection, thereby improving image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872